People v Pierce (2017 NY Slip Op 05389)





People v Pierce


2017 NY Slip Op 05389


Decided on June 30, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


927 KA 15-00940

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vMARCELLUS J. PIERCE, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF COUNSEL), FOR DEFENDANT-APPELLANT. 
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (NICHOLAS T. TEXIDO OF COUNSEL), FOR RESPONDENT.

	Appeal from a judgment of the Erie County Court (Thomas P. Franczyk, J.), rendered September 16, 2014. The judgment convicted defendant, upon his plea of guilty, of attempted robbery in the third degree and grand larceny in the fourth degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted robbery in the third degree (Penal Law §§ 110.00, 160.05) and grand larceny in the fourth degree (§ 155.30 [8]). Contrary to defendant's contention, we conclude that "[t]he plea colloquy and the written waiver of the right to appeal signed [and acknowledged in County Court] by defendant demonstrate that [he] knowingly, intelligently and voluntarily waived the right to appeal," including the right to appeal the severity of the sentence (People v Farrara, 145 AD3d 1527, 1527 [internal quotation marks omitted]; see People v Ramos, 7 NY3d 737, 738). Defendant's valid waiver forecloses his challenge to the severity of the sentence (see People v Lopez, 6 NY3d 248, 255-256; cf. People v Maracle, 19 NY3d 925, 928).
Entered: June 30, 2017
Frances E. Cafarell
Clerk of the Court